Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.

	Rejections under 35 USC § 112(b)
	Applicant argues that the amendments filed 3/1/2021 overcome the previously rejection. Examiner respectfully disagrees.
	Applicant has provided no further explanation or detail as to why the details provided would remedy the issues identified in the previous rejections. Examiner finds that the amendments, which do not remove nor changes the relative nature of the term “imitate.” The amendments merely introduce an association between the mapping limitation and the reward. And while the mapping “imitates” the rewards, further describing the reward does not clarify the scope of “imitates.” For example, if a second car was “approximately” as fast as a first car, providing detail performance metrics of the first car would not change the fact that “approximately” is a term of relative degree. The issue is that the relationship, being described as an imitation, or in the example an approximation, is relative in nature, rather than the issue being related to lack of clarity regarding the two elements being related to one another.
	Examiner therefore maintains the rejections under 35 U.S.C. § 112(b).

	Rejections under 35 U.S.C. § 102
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	Claims 1-7, 9-10, and 12-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

Claim 1 recites that the “second mapping between the second set of features and the second plurality of weights imitates the first mapping.” The term "imitates" in Claim 1 is a relative term which renders the claim indefinite.  The term "imitate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Imitate” is a term that in common-usage would have a subjective relative meaning, and the claim does not provide any objective, specific meaning (i.e. the claim does not clearly identify the attributes or elements that must be present to constitute “imitating”). Because the requirements and boundaries of the claim cannot be clearly determined by one of ordinary skill in the art, Examiner respectfully rejects the claims as being indefinite.
Examiner recommends further describing what would be considered an “imitation,” rather than further describing what is being imitated, as describing what is being imitated will have no bearing on the rejection for indefiniteness due to reciting a relative term of degree. 

Claims 10 and 17 are rejected for similarly using the indefinite language of “imitate.”

Claims 2-7, 9, 12-16, and 18-22 are rejected for relying upon Claims 1, 10, and 17 respectively without addressing the indefinite language these claims depend upon.

3.	Claim 9 is also further rejected under 35 USC § 112(b) for being indefinite as the term “based” in this instance is a relative term of degree. The claim recites “wherein the machine learning is based on inverse reinforcement learning.” However, this appears to be based upon some instance of “inverse reinforcement learning,” i.e. the claim recites a result or process of “inverse reinforcement learning” that the “machine learning” is therefore based upon. Instead, it appears the claim is merely claiming that whatever machine learning is applied in Claim 9 is “based on” inverse reinforcement learning as some sort of technological ancestor. 
This use of “based on” is an indefinite relative term of degree as one of ordinary skill in the art would not be able to know the specific metes and bounds being claimed by applicant with regard to what machine learning is based on inverse reinforcement learning and what is not based on inverse reinforcement learning. Further clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.	Claims 1-4, 6-7, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthapadmanabh et al. (US 20180034903 A1) in view of Dugaev et al. (US 20200359296 A1).

Claim 1	Ananthapadmanabh teaches a method comprising:
receiving a first routing rule comprising a first plurality of weights (FIG. 1, ¶0022, receiving weight information, i.e. routing rules) to be associated with a first plurality of data paths of a first microservice instance; (Examiner notes that “to be associated…” comprises an intended use statement, i.e. the claims do not incorporate any data paths of microservice instances, merely an intent that the rules may be used as such, ¶0023, wherein the weight information is with data paths for application instances, i.e., microservice instance)
determining a first mapping between a first set of features associated with the first microservice instance and the first plurality of weights associated with the plurality of data paths of the first microservice instance; (FIG. 2, ¶0024, mapping weights to other performance information, i.e. features, associated with the applications, wherein the mapping is associated with the with the microservice instance and therefore its data paths)
detecting a second microservice instance; (FIG. 1, ¶0022, wherein subscribing to each of the instances of an applications, wherein subscribing to comprising detecting)
detecting a second set of features associated with the second microservice instance; (FIG. 2, ¶0024, wherein mapping weights to other performance information, i.e. features, associated with the applications is performed for each respective application) and
determining a second routing rule comprising a second plurality of weights (FIG. 3, steps 350-360, ¶0052, determining a second routing rule) to be associated with a second plurality of data paths of the second microservice instance. (Examiner notes that “to be 
However, Ananthapadmanabh does not explicitly teach wherein determining the second routing rule comprises determining a reward associated with the first mapping between the first set of features associated with the first microservice instance and the first plurality of weights, and determining the second plurality of weights such that a second mapping between the second set of features and the second plurality of weights imitates the reward associated with the first mapping, wherein the second plurality of weights are determined based on machine learning. 
From a related technology, Dugev teaches determining a routing rule comprises determining a reward associated with a mapping between a first set of features associated with a first microservice instance and a first plurality of weights, (FIG. 13, ¶0119-¶0127, in particularly, ¶0124 described modifying a parameter for function for path discovery, i.e. a routing rule, in particular regarding the estimated reward values and initial weights ¶0119) and determining the second plurality of weights such that a second mapping between the second set of features and the second plurality of weights imitates the reward associated with the first mapping, (Examiner notes that “imitates” is an indefinite relative term of degree, and for the purpose of examination interprets “imitates” as having any similarity to, wherein the mappings would be similar based upon both being mappings) wherein the second plurality of weights are determined based on machine learning. (FIG. 12, ¶0013-¶0014, wherein reinforcement learning is a form of machine learning; ¶0117-118, wherein the weights are determined based on RL or machine learning)
It would be obvious to one of ordinary skill in the art before the effective filing date of the modify the teachings of Ananthapadmanabh to incorporate the routing techniques disclosed by Dugev in order to incorporate RL-based routing techniques in order to address problems related to reward values and inefficiency (Dugev, ¶0025)

Claim 2	Ananthapadmanabh in view of Dugev teaches Claim 1, and further teaches wherein receiving the first routing rule comprising the first plurality of weights comprises receiving the first routing rule comprising the first plurality of weights (Ananthapadmanabh, FIG. 1, ¶0022, receiving weight information, i.e. routing rules) to be associated with the first plurality of data paths between the first microservice instance and a plurality of upstream microservice instances. (Examiner notes that “to be associated… and a plurality of upstream microservice instances” comprises an intended use statement, and the recited association with data paths does not have patentable weight)

Claim 3	Ananthapadmanabh t in view of Dugev teaches Claim 1, and further teaches wherein receiving the first routing rule comprising the first plurality of weights comprises receiving the first routing rule wherein the first routing rule is provided by an administrator of the first microservice instance. (Ananthapadmanabh, FIG. 1, Global Workload Manager 111, ¶0022, wherein the information, i.e. routing rules, are provided by the Global Workload Manager 111, wherein the manager 111 comprises an administrator of the application instance)

Claim 4	Ananthapadmanabh in view of Dugev teaches Claim 1, and further teaches wherein detecting the second microservice instance comprises detecting a new microservice instance. (Ananthapadmanabh, ¶0026, detecting a reboot of an application instance, i.e. a new instance)

Claim 6	Ananthapadmanabh in view of Dugev teaches Claim 1, and further teaches wherein detecting the second set of features associated with the second microservice instance comprises detecting at least one of the following: a host location, a region of a host, container requirements, a link bandwidth, and hardware resources.  (Ananthapadmanabh, ¶0020, detecting resource utilization levels)

Claim 7	Ananthapadmanabh in view of Dugev teaches Claim 1, and further teaches wherein determining the second plurality of weights such that the second mapping imitates the first mapping further comprises reinforcing an imitation of the first mapping. (As noted previously, Examiner considers “imitation” as being indefinite claim language; Ananthapadmanabh, FIG. 3, steps 350-360, ¶0052, determining a second routing rule, wherein “reinforcing an imitation of the first mapping” comprising maintaining aspects of the first mapping within the second mapping, ¶0052, wherein the converted routing rule reinforces previous aspects of the routing rules)

Claim 10	Ananthapadmanabh teaches an apparatus comprising: 
a memory storage; (¶0008, a memory) and
a processing unit coupled to the memory storage, (¶0008, a processing unit) wherein the processing unit is operative to:
receive a first routing rule comprising a first plurality of weights (FIG. 1, ¶0022, receiving weight information, i.e. routing rules) to be associated with a first plurality of data paths associated with a first microservice instance; (Examiner notes that “to be associated…” comprises an intended use statement, i.e. the claims do not incorporate any data paths of microservice instances, merely an intent that the rules may be used as such, ¶0023, wherein the weight information is with data paths for instances, i.e., microservice instance)
determining a first mapping between a first set of features associated with the first microservice instance and the first plurality of weights associated with the plurality of data paths of the first microservice instance; (FIG. 2, ¶0024, mapping weights to other 
detect a second microservice instance; (FIG. 1, ¶0022, wherein subscribing to each of the instances of an applications, wherein subscribing to comprising detecting)
detect a second set of features associated with the second microservice instance; (FIG. 2, ¶0024, wherein mapping weights to other performance information, i.e. features, associated with the applications is performed for each respective application) and
determine a second routing rule comprising a second plurality of weights (FIG. 3, steps 350-360, ¶0052, determining a second routing rule) to be associated with a second plurality of data paths associated with the second microservice instance, (Examiner notes that “to be associated…” comprises an intended use statement) wherein the second routing rule imitates the reward of a first routing rule, (Examiner notes that “imitates” is an indefinite relative term of degree, and for the purpose of examination interprets “imitates” as having any similarity to, wherein the mappings would be similar based upon both being mappings) and wherein the second plurality of weights are determined based on machine learning. 
However, Ananthapadmanabh interpret the first routing rule to determine a reward associated with the first mapping between the first set of features associated with the first microservice and the first plurality of weights; and wherein the second plurality of weights are determined based on machine learning. 
From a related technology, Dugev teaches interpret the first routing rule to determine a reward associated with the first mapping between the first set of features associated with the first microservice and the first plurality of weights; (FIG. 13, ¶0119-¶0127, in particularly, ¶0124 described modifying a parameter for function for path discovery, i.e. a routing rule, in particular regarding the estimated reward values and initial weights ¶0119and wherein the second plurality of weights are determined based on machine learning. (FIG. 12, 
It would be obvious to one of ordinary skill in the art before the effective filing date of the modify the teachings of Ananthapadmanabh to incorporate the routing techniques disclosed by Dugev in order to incorporate RL-based routing techniques in order to address problems related to reward values and inefficiency (Dugev, ¶0025)

Claim 12	Ananthapadmanabh teaches Claim 10, and further teaches wherein the processing unit being operative to determine the second routing rule comprises the processing unit being operative to change the first plurality of weights. (Ananthapadmanabh, FIG. 3, step 350, ¶0052, wherein converting the state information, i.e. weights, comprises changing the weights)

Claim 16	 Ananthapadmanabh teaches Claim 10, and further teaches wherein the first plurality of data paths connect the first microservice instance to at least one upstream microservice instance. (Ananthapadmanabh, FIG. 1, ¶0016, wherein a plurality of data paths connect microservice instances to other upstream microservice instances)

Claim 17	Ananthapadmanabh teaches a non-transitory computer-readable medium that stores a set of instructions which when executed perform a method executed by the set of instructions comprising:
receiving a first routing rule comprising a first plurality of weights (FIG. 1, ¶0022, receiving weight information, i.e. routing rules) to be associated with a first plurality of data paths between a first microservice and at least one upstream microservice; (Examiner notes that “to be associated…” comprises an intended use statement, i.e. the claims do not incorporate any data paths of microservice instances, merely an intent that the rules may be 
determining a first mapping between a first set of features associated with the first microservice instance and the first plurality of weights associated with the plurality of data paths of the first microservice instance; (FIG. 2, ¶0024, mapping weights to other performance information, i.e. features, associated with the applications, wherein the mapping is associated with the with the microservice instance and therefore its data paths)
detecting a change in at least one of the following: the first microservice and the at least one upstream microservice; (¶0026, detecting a reboot of an application instance) 
detecting a second set of features associated with a changed microservice; (FIG. 2, ¶0024, wherein mapping weights to other performance information, i.e. features, associated with the applications is performed for each respective application) and 
determining a second routing rule comprising a second plurality of weights (FIG. 3, steps 350-360, ¶0052, determining a second routing rule) to be associated with the first plurality of data paths between the changed microservice and the at least one upstream microservice.
However, Ananthapadmanabh wherein determining the second routing rule comprises determining a reward associated with the first mapping between the first set of features associated with the first microservice instance and the first plurality of weights, and determining the second plurality of weights such that a second mapping between the second set of features and the second plurality of weights imitates the reward associated with the first mapping, wherein the second plurality of weights are determined based on machine learning. 
From a related technology, Dugev teaches determining a routing rule comprises determining a reward associated with a mapping between a first set of features associated with a first microservice instance and a first plurality of weights, (FIG. 13, and determining the second plurality of weights such that a second mapping between the second set of features and the second plurality of weights imitates the reward associated with the first mapping, (Examiner notes that “imitates” is an indefinite relative term of degree, and for the purpose of examination interprets “imitates” as having any similarity to, wherein the mappings would be similar based upon both being mappings) wherein the second plurality of weights are determined based on machine learning. (FIG. 12, ¶0013-¶0014, wherein reinforcement learning is a form of machine learning; ¶0117-118, wherein the weights are determined based on RL or machine learning)
It would be obvious to one of ordinary skill in the art before the effective filing date of the modify the teachings of Ananthapadmanabh to incorporate the routing techniques disclosed by Dugev in order to incorporate RL-based routing techniques in order to address problems related to reward values and inefficiency (Dugev, ¶0025)

5.	Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthapadmanabh et al. (US 20180034903 A1) in view of Dugaev et al. (US 20200359296 A1) and in further view of Ahuja et al. (US 20180121221 A1).

Claim 5	Ananthapadmanabh in view of Dugaev teaches Claim 1, but does not explicitly teach wherein detecting the second microservice instance comprises detecting a relocation of the first microservice instance from a first host to a second host. 
From a related technology, Ahuja teaches detecting a relocation of the first microservice instance from a first host to a second host. (¶0083, detecting a relocation of a microservice from one host to another)
 to incorporate techniques used to handle microservice deployment in order to efficiently identify events that may require further adjustment to weighting in order to more efficiently utilize network resources.

Claim 13	Ananthapadmanabh in view of Dugaev teaches Claim 10, but does not explicitly teach wherein the processing unit being operative to detect the second microservice instance comprises the processing unit being operative to detect movement of the first microservice instance from a first location to a second location. 
From a related technology, Ahuja teaches detecting movement of the first microservice instance from a first location to a second location. (¶0083, detecting a relocation of a microservice from one location to another)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ananthapadmanabh in view of Dugaev to incorporate techniques used to handle microservice deployment in order to efficiently identify events that may require further adjustment to weighting in order to more efficiently utilize network resources.

Claim 14	Ananthapadmanabh in view of Dugaev and Ahuja teaches Claim 13, wherein the processing unit being operative to detect movement of the first microservice instance comprises the processing unit being operative to detect movement of the first microservice instance from a first host to a second host. (Ahuja, ¶0083, detecting a relocation of a microservice from one location to another)

6.	Claims 9 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthapadmanabh et al. (US 20180034903 A1) in view of Dugaev et al. (US 20200359296 A1) and Ghosh et al. (US 20170364831 A1)

Claim 9	Ananthapadmanabh in view of Dugaev teaches Claim 1, but does not explicitly teach wherein the machine learning is based on inverse reinforcement learning. 
From a related technology, Ghosh teaches inverse reinforcement learning. (¶0039, wherein machine learning may be performed via inverse reinforcement learning; ¶0092, as an example case, inverse reinforcement learning may be used to determine query routing) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ananthapadmanabh in view of Dugaev with the inverse reinforcement learning techniques disclosed in Ghosh in order to inform the machine learning process with how to maximize operational benefits (Ghosh, ¶0040). 

Claim 19	Ananthapadmanabh in view of Dugaev teaches Claim 17, but does not explicitly teach wherein the machine learning comprises a Markov Decision Process.
From a related technology, Ghosh teaches a Markov Decision Process. (¶0092, using a Markov Decision Process to model the network) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ananthapadmanabh in view of Dugaev with the Markov Decision Process techniques disclosed in Ghosh in order to inform the machine learning process with how to maximize operational benefits (Ghosh, ¶0040). 

Claim 20	Ananthapadmanabh in view of Dugaev teaches Claim 17, but does not explicitly teach the machine learning process comprises inverse reinforcement learning. 
inverse reinforcement learning. (¶0039, wherein machine learning may be performed via inverse reinforcement learning; ¶0092, as an example case, inverse reinforcement learning may be used to determine query routing) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ananthapadmanabh in view of Dugaev with the inverse reinforcement learning techniques disclosed in Ghosh in order to inform the machine learning process with how to maximize operational benefits (Ghosh, ¶0040). 

Claim 21	Ananthapadmanabh in view of Dugaev teaches Claim 17, but does not explicitly teach wherein the machine learning comprises inverse reinforcement learning to learn the reward.
From a related technology, Ghosh teaches inverse reinforcement learning (¶0039, wherein machine learning may be performed via inverse reinforcement learning; ¶0092, as an example case, inverse reinforcement learning may be used to determine query routing) to learn a reward. (¶0040, wherein the machine learning is to learn unknown rewards) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ananthapadmanabh in view of Dugaev with the inverse reinforcement learning techniques disclosed in Ghosh in order to inform the machine learning process with how to maximize operational benefits (Ghosh, ¶0040). 

Claim 22    	Ananthapadmanabh in view of Dugaev teaches Claim 17, but does not explicitly teach wherein the machine learning comprises a training model validated by an administrator.
From a related technology, Ghosh teaches wherein the machine learning comprises a training model validated by an administrator. (FIG. 5B, step 572, ¶0109, wherein the trusted model may be validated or invalidated, by an administrator) 
 with a validation process disclosed in Ghosh in order to inform the machine learning process with how to maximize operational benefits (Ghosh, ¶0040). 


7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthapadmanabh et al. (US 20180034903 A1) Dugaev et al. (US 20200359296 A1) and further in view of Simpson et al. (US 20200242237 A1)

Claim 15	Ananthapadmanabh in view of Dugaev teaches Claim 10, but does not explicitly teach wherein the first microservice instance is a part of a serverless application.
From a related technology, Simpson teaches wherein a microservice instance is a part of a serverless application. (FIG. 1, ¶0010, mircoservices-based serverless applications)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ananthapadmanabh in view of Dugaev to package the microservices as part of a serverless application in order to alleviate the need for developers to be concerned about the underlying infrastructure. (Simpson, ¶0001)

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Salem et al. (US 20190097912 A1) – Overview - ¶0013, machine learning process for calculating of “rewards” for a corresponding path and node, and wherein inhibitory weight is set “inversely proportional” to the reward of the corresponding node.
Sharp et al. (US 20200247611 A1) - ¶0158, describing reward functions related to trajectory paths and updating weights for neural networking

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                                                                                                                                                                                            
/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442